ACCEPTED
                                                                                             03-13-00060-CV
                                                                                                    4316633
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        2/27/2015 2:35:07 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK

                             No. 03-13-00060-CV
                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
                                         In the                         AUSTIN, TEXAS
                                 Third Court of Appeals             2/27/2015 2:35:07 PM
                                     Austin, Texas                    JEFFREY D. KYLE
                                                                            Clerk


               Homer Alvarado and Valania Alvarado,
                                       Appellants,

                                            v.

          The Abijah Group, Inc. d/b/a and f/k/a Baker
               Surveying and Engineering, Inc.,
                                        Appellee.


                          From the 424th Judicial District Court
                                 Blanco County, Texas
                     Honorable Don Leonard (Retired), Judge Presiding



      APPELLEE’S UNOPPOSED MOTION FOR SUBSTITUTION
                       OF COUNSEL



TO THE HONORABLE COURT OF APPEALS:

      NOW COMES, The Abijah Group, Inc. d/b/a and f/k/a Baker Surveying and

Engineering, Inc., Appellee in the above cause and files this Unopposed Motion for

Substitution of Counsel and would show the Court the following:

1.    This Motion is to advise the Court that J. Ken Nunley, one of the attorneys for

Appellee, passed away on September 30, 2013, and Appellee’s other attorney of record is no

longer an employee of The Nunley Firm.
2.    Chad M. Upham respectfully requests this Court grant this Unopposed Motion for

Substitution of Counsel and allow him to appear as the attorney of record for Appellee.

Appellee agrees to this substitution of counsel and Appellants have no opposition to this

motion.

      WHEREFORE, Appellee The Abijah Group, Inc. d/b/a and f/k/a Baker Surveying and

Engineering, Inc. prays that this motion be granted and that the court substitute Chad M.

Upham as the attorney of record for Appellee.

                                  Respectfully submitted,

                                  THE NUNLEY FIRM
                                  1580 South Main Street; Suite 200
                                  Boerne, Texas 78006
                                  830/816-3333
                                  830/816-3388 (fax)

                                  BY:       /s/ Chad M. Upham
                                         CHAD M. UPHAM
                                         SBN: 24028178
                                  Attorneys for Appellee, The Abijah Group, Inc. d/b/a and
                                  f/k/a Baker Surveying and Engineering, Inc.

                             Certificate of Conference

      On February 27, 2015, Chad M. Upham conferred by email with Michael S.
Truesdale, counsel for Appellants, regarding this motion. Mr. Truesdale responded that
Appellants do not oppose the motion.
                                     /s/ Chad M. Upham
                                         CHAD M. UPHAM




                                           2
                                Certificate of Service

       I hereby certify that a true and correct copy of the above and foregoing has been
served via email on the 27th day of February, 2015 to the following:

Mr. Michael S. Truesdale
Law Office of Michael S. Truesdale, PLLC
801 West Avenue, Suite 201
Austin, Texas 78701


                                           /s/ Chad M. Upham
                                           Chad M. Upham




                                             3